Title: From George Washington to William Pearce, 28 February 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 28th Feb. 1796
          
          Your letter of the 21st instt with the Reports of the preceeding week came to my hands yesterday. I do not recollect that I have missed writing to you by Mondays Posts since you returned from the Eastern shore.
          I have no doubt of your having many applications to Rent, both my farms and Mill; but I question if it be from such persons, or on such terms, as I would chuse to engage; for which reason, all I would have you do in the matter, is, to inform me of their names—of what place they are—what their views are &ca which you may request them to give in writing, for the purpose of transmitting the same to me. I must know my men, & how capable they are of doing justice to me, the land, and the objects I have in view; before I shall part with the property. In a word, but this I mention for your own information, I shall not be in a hurry, or fond of renting to the slovenly farmers of this Country, if I thought there was a well grounded hope of getting them from any other; where husbandry is better understood, and more profitably practiced. I furnish you however, with the terms on which I mean to lease my lands—if I do it at all—and wish to know what you and others think of them, & the probability of my disposing of them agreeably thereto.
          I would have you take ten shares in the Bank of Alexandria, as you have the means to purchase them.
          
          By your last account of the price of flour in Alexandria it had risen: keep me advised of the price, & I will tell you when to sell—In the meantime, hurry the grinding as much as you can, that the whole may go off at once.
          If, after your New ground is compleated, you could find time to open the New road from the White gates towards the Gum spring, it would be pleasing, & no matter whether it strikes the old road above the little field (in the wood) or not; as it would be the straighter for it. But as I have said on former occasions, I do not require you to undertake it, if it should interfere with more important work; or if it cannot (at least such part as is undertaken) be executed in a complete manner; for I should not like to be jolting over stumps in passing it with a carriage.
          What grubbing have you accomplished in field No. 4. at Union Farm? How does the Winter grain look after all the open, and wet weather which we have had? And how does my old white horse stand it?
          There is a vessel now up for Alexandria, by which I shall send you three bushels of Clover seed, altho’ I am obliged to pay at the rate of 2/6 pr lb. for it. I shall also send you some Rye-grass seeds provided a tryal which I am now making of its goodness (being imported seed) proves satisfactory. If I should send the latter seed, I would have you sow it in some place where seed can be saved from it, rather than to spread it sparsely over the ground at Mansion H. which was in Corn last year. The Books you have, will tell you how thick it ought to be sown, to cover the ground well.
          Herewith you will receive a parcel of Seeds for the Gardener; but I request you to tell him, in positive terms, that he must, in future, save his own seeds; for I cannot be eternally buying seeds in the manner I am, merely because it saves trouble; when the cost falls so heavy upon me; especially too, as it is an equal chance that the Seed is bad. I think of nothing else at present; but wish you well, and am Your friend
          
            Go: Washington
          
        